DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species B, Figures 4 and 5, in the reply filed on 3/31/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant has indicated that no claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. However, the subject matter of claim 2 is not discussed in conjunction with the elected species, nor does that subject matter appear in the elected figures.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of substantially vertical guides “on its inside” of the rigid structure (claim 3); “each chamber is provided with a feed distributor” (claim 6); and the “tight wall” (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: #431. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1and 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "each fluid-filled cylinder" and “the inside” in lines 8 and 10, respectively. There is insufficient antecedent basis for each of these limitations in the claim. “[E]ach fluid-filled cylinder” should be amended to recite –each of the fluid-filled cylinders--.
Re Claim 3, it is unclear as to whether “a respective guide” at the end of the claim refers to one of the plurality of guides previously recited in the claim, or to a distinct guide.
Claim 6 recites the limitation "each chamber" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the inside" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the operation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandstad, U.S. Patent No. 10,918,094 B2, in view of Krogenes et al., U.S. Patent Application Publication No. 2019/0150409 A1 (hereinafter Krogenes).
 Claim 1, Sandstad teaches a pen system for farming aquatic organisms (see, e.g., Abstract), the pen system comprising an outer surrounding rigid structure (6a or 6a and 6b collectively, see figures 2 and 7 and 1:65-2:2; or 2, 3, see id.) and an internal closed enclosure (6c or 6c’, see figures 2 and 7 and 6:29-33; or 6c or 6c’, see id.); the outer surrounding rigid structure forming an upper portion (portion of 6a near 3, see figures 2 and 3; or 3) and a lower portion (near 14; or 2), wherein the pen system further comprises:
An internal surrounding connecting element (14 or where 6c/6c’ is connected to 14, see figures 6 and 7 and 7:53-60; or 14 or where 6c/6c’ is connected to 14, see id.), the closed enclosure being attached to the connecting element (see id.; or see id.); and
A heave-compensation system (12; or 7). See figures 6-9, 5:63-6:6, and 7:53-64.
Sandstad does not expressly teach the heave-compensation system comprising a plurality of fluid-filled cylinders as claimed.
Krogenes, similarly directed to a pen system for farming aquatic organisms (see Abstract), the pen system comprising a heave-compensation system (56) comprising a plurality of fluid-filled cylinders (56; see figures 3 and 4 and paragraphs [0029] and [0035]), each fluid-filled cylinder being hingedly attached (see figures 2 and 4, noting also that the hydraulic cylinders would not be able to function as intended without being hingedly attached at both ends), in a first end portion to an internal surrounding connecting element (41; see id. and paragraph [0029], noting that 54 forms a part of 41), and being hingedly attached (see figures 2 and 4, noting also that the hydraulic See figures 2-4 and paragraphs [0029]-[0030], noting that 50 is attached to 23, which forms a portion of 2.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Sandstad to have the heave-compensation system comprising a plurality of fluid-filled cylinders, each fluid-filled cylinder being hingedly attached, in a first end portion to the connecting element, and being hingedly attached, in a second end portion to the inside of the rigid structure, as taught by Krogenes, in order to use a functionally equivalent heave-compensation system—a hydraulic cylinder actuator is a functional equivalent of a winch or other lifting means system (Sandstad 7:60-64), or of a wire-and-winch configuration, rack-and-pinion assembly, or other suitable device (Sandstad 6:2-6), both having the function of raising or lowering an inner structure relative to an outer structure—depending on the preferences of a user, and to provide a movement-absorbing means for minimizing turbulence to the fish. See Krogenes at paragraph [0035]. A simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Re Claim 3, Sandstad as modified by Krogenes teaches that the rigid structure (Sandstad portion of 6a near 3) is provided with a plurality of substantially vertical guides (Sandstad 7; see figures 1 and 7 and 5:63-6:6) on its inside (see id. and Sandstad at figure 3 and 7:53-64; see also Drawing objection above), and the connecting element is provided with a plurality of guiding members (Sandstad top rim see figures 1, 3, and 7, 5:63-6:6, and 7:53-64) which are each complementary to a respective guide. See Sandstad at figures 3 and 6, noting that the guiding members are “complementary” to the guides such that they are not obstacles to each other, and 14 slides along the inside of 7.
Re Claim 4, Sandstad teaches a framework (Sandstad 6a, 6b) surrounding the enclosure. See, e.g., figure 7. See also Spec. 9:16-17, disclosing that the framework is formed from the connecting element, guides, and a ring.
Alternatively, taking the other set of findings in Sandstad, Sandstad teaches a connecting element (14 or where 6c/6c’ is connected to 14, see figures 6 and 7 and 7:53-60) around the enclosure (see id.), but does not expressly teach a framework surrounding the enclosure. See Spec. 9:16-17, disclosing that the framework is formed from the connecting element, guides, and a ring. Krogenes again teaches a framework (4, which includes, inter alia, 41, 47, 43) surrounding an internal closed enclosure (3). See figures 3 and 4 and paragraphs [0025] and [0028].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Sandstad to have a framework surrounding the enclosure, as taught by Krogenes, in order to protect fish in the enclosure from predators. Providing an outer surrounding framework around a fish net is known to provide such a benefit.
Re Claim 5, Sandstad does not expressly teach the claimed limitations.
Krogenes again teaches that the pen system comprises a plurality of chambers (61; see figure 1) for storing feed. See id. and paragraph [0039].

Re Claim 6, Sandstad as modified by Krogenes teaches that the chambers are provided with a feed distributor (Krogenes hose systems or pneumatic conveyance; see Krogenes at paragraph [0039]), but does not expressly teach that each chamber is provided with a feed distributor.
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Sandstad as modified by Krogenes to have each chamber be provided with a feed distributor, in order to efficiently supply feed to all of the chambers without requiring a single pneumatic conveyance or hose to be moved from chamber to chamber. Such a modification is merely duplication of a feed distributor, and it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Re Claim 7, as best understood (see Drawing Objection above), Sandstad as modified by Krogenes teaches that the surrounding rigid structure (Sandstad 2, 3) is provided with a tight wall (Sandstad sidewall of 3 forms a tight wall; see Sanstad at figure 7) between the upper portion and a reinforcement (Sandstad 2 forms a reinforcement; see id. and Sandstad at 6:7-12) between the upper portion and the lower portion (see Sandstad at figures 2 and 7), and the pen system includes a swash see figures 2 and 29) on the inside of the tight wall. See id. and Sandstad at figure 7.
Re Claim 8, Sandstad as modified by Krogenes teaches that the heave-compensation system is a passive heave-compensation system. See Krogenes at paragraph [0035].
Re Claim 9, Sandstad as modified by Krogenes teaches that the fluid-filled cylinders are arranged to generate a liquid flow for the operation of an electric generator. See Krogenes at paragraphs [0017] and [0035].
Claims 1, 3, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandstad, in view of Meeker, U.S. Patent Application Publication No. 2018/0317461 A1.
Re Claim 1, Sandstad teaches a pen system for farming aquatic organisms (see, e.g., Abstract), the pen system comprising an outer surrounding rigid structure (6a or 6a and 6b collectively, see figures 2 and 7 and 1:65-2:2; or 2, 3, see id.) and an internal closed enclosure (6c or 6c’, see figures 2 and 7 and 6:29-33; or 6c or 6c’, see id.); the outer surrounding rigid structure forming an upper portion (portion of 6a near 3, see figures 2 and 3; or 3) and a lower portion (near 14; or 2), wherein the pen system further comprises:
An internal surrounding connecting element (14 or where 6c/6c’ is connected to 14, see figures 6 and 7 and 7:53-60; or 14 or where 6c/6c’ is connected to 14, see id.), the closed enclosure being attached to the connecting element (see id.; or see id.
A heave-compensation system (12; or 7). See figures 6-9, 5:63-6:6, and 7:53-64.
Sandstad does not expressly teach the heave-compensation system comprising a plurality of fluid-filled cylinders as claimed.
Meeker, similarly directed to a pen system for farming aquatic organisms (see paragraph [0001]), the pen system comprising a heave-compensation system (110) comprising a plurality of fluid-filled cylinders (see figures 1, 4A-5B, and paragraphs [0043] and [0045]), each fluid-filled cylinder being hingedly attached (see figures 1 and 5A and paragraph [0053]), in a first end portion to an internal surrounding connecting element (198; see id.), and being hingedly attached (see figures 1 and 5B and paragraphs [0052]-[0053]), in a second end portion to an inside of a rigid structure (120). See id..
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Sandstad to have the heave-compensation system comprising a plurality of fluid-filled cylinders, each fluid-filled cylinder being hingedly attached, in a first end portion to the connecting element, and being hingedly attached, in a second end portion to the inside of the rigid structure, as taught by Meeker, in order to use a functionally equivalent heave-compensation system—filling an air-filled bladder to raise or lower the pen system (Meeker paragraph [0043]) is a functional equivalent of a winch or other lifting means system (Sandstad 7:60-64), or of a wire-and-winch configuration, rack-and-pinion assembly, or other suitable device (Sandstad 6:2-6), both having the function of raising or lowering the pen structure—depending on the preferences of a user, and also to protect the lifting components (by placing them inside See Meeker at paragraph [0041]. A simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Re Claim 3, Sandstad as modified by Meeker teaches that the rigid structure (Sandstad portion of 6a near 3) is provided with a plurality of substantially vertical guides (Sandstad 7; see figures 1 and 7 and 5:63-6:6) on its inside (see id. and Sandstad at figure 3 and 7:53-64; see also Drawing objection above), and the connecting element is provided with a plurality of guiding members (Sandstad top rim and bottom rim of 14 form guiding members as 6c/6c’ moves within 6a; see figures 1, 3, and 7, 5:63-6:6, and 7:53-64) which are each complementary to a respective guide. See Sandstad at figures 3 and 6, noting that the guiding members are “complementary” to the guides such that they are not obstacles to each other, and 14 slides along the inside of 7.
Re Claim 4, Sandstad teaches a framework (Sandstad 6a, 6b) surrounding the enclosure. See, e.g., figure 7. See also Spec. 9:16-17, disclosing that the framework is formed from the connecting element, guides, and a ring.
Alternatively, taking the other set of findings in Sandstad, Sandstad teaches a connecting element (14 or where 6c/6c’ is connected to 14, see figures 6 and 7 and 7:53-60) around the enclosure (see id.), but does not expressly teach a framework surrounding the enclosure. See Spec. 9:16-17, disclosing that the framework is formed from the connecting element, guides, and a ring. Meeker again teaches a framework (see figure 6) surrounding an internal closed enclosure (102). See id. and figure 1.

Re Claim 7, as best understood (see Drawing Objection above), Sandstad as modified by Meeker teaches that the surrounding rigid structure (Sandstad 2, 3) is provided with a tight wall (Sandstad sidewall of 3 forms a tight wall; see Sanstad at figure 7) between the upper portion and a reinforcement (Sandstad 2 forms a reinforcement; see id. and Sandstad at 6:7-12) between the upper portion and the lower portion (see Sandstad at figures 2 and 7), and the pen system includes a swash bulkhead (Sandstad 6a, 6b; see figures 2 and 29) on the inside of the tight wall. See id. and Sandstad at figure 7.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandstand and Meeker as applied to claim 1 above, and further in view of Troy et al., U.S. Patent Application Publication No. 2012/0006277 A1 (hereinafter Troy).
Re Claim 5, Sandstad as modified by Meeker does not expressly teach the claim limitations.
Troy, similarly directed to a fish pen system (see Abstract), teaches that it is known in the art for the pen system to comprise a plurality of chambers (64) for storing feed. See figures 3 and 4 and paragraphs [0071]-[0072].
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Sandstad as modified by Meeker to have a plurality of chambers for storing feed, as taught by Troy, in order to provide bulk feed storage for the fish at or near the pen system for ease of delivery.
Re Claim 6, Sandstad as modified by Meeker and Troy teaches a plurality of feed distributors (Troy 86). See Troy at figures 3 and 4 and paragraphs [0071]-[0072] and [0088].
Although Sandstad as modified by Meeker and Troy does not expressly teach that each chamber is provided with a feed distributor, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to supply desired amounts of different types of feed stored in each of the chambers, or to provide uniform distribution of feed from each of the chambers for ease of refilling.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/           Primary Examiner, Art Unit 3642